Title: To Thomas Jefferson from Thomas Storm, 28 March 1804
From: Storm, Thomas
To: Jefferson, Thomas


          
            New York. March 28. 1804.
          
          I have the honor to enclose a Letter for your Excellency, from Messrs. Kuhn Green & Co. of Genoa directed to my care, together with Some articles addressed to your Excellency. Viz 50. ℔ Naples maccaroni, and 50 Wt. Pates de Genes—these articles arrived yesterday at this port, on board the Schooner Aurora Capt Hammond. And I shall do myself the pleasure to take them under my particular care, until I have the honor to hear from your Excellency—to what place, and in what manner I shall forward them—Waiting your Excellencys command,—I have the honor to be very Respectfully,
          Yr Excellencys most obt & most humble Servant
          
            Thomas Storm
          
        